Citation Nr: 0323627	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran served in active duty from May 1977 to May 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
RO.  The veteran was sent a notice of this decision in 
January 2002.  The veteran submitted a notice of disagreement 
(NOD) in July 2002.  A statement of the case (SOC) was issued 
to the veteran in October 2002.  A substantive appeal was 
received from the veteran in November 2002.


REMAND

In May 2003, the Board remanded this matter for the RO to 
schedule the veteran for a hearing before a Member of the 
Board (Veterans Law Judge) at the RO (Travel Board Hearing), 
in connection with his request.  In a statement received 
later in May 2003, the veteran requested a Board 
videoconference hearing in lieu of a Travel Board hearing, 
noting that such a hearing previously was scheduled for 
February 11, 2003.  In response to the veteran's request, the 
rescheduled videoconference hearing was scheduled for July 
22, 2003; however, documents associated with the claims file 
indicate that, on or before the date of the hearing, the 
veteran requested that his hearing be postponed for 
rescheduling.  Since such hearings are scheduled by the RO, 
the Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 38 
C.F.R. § 20.704 (2002).  The veteran is hereby advised that 
the upcoming hearing may be rescheduled only upon a showing 
of good cause.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a video 
conference hearing in accordance with his 
March 2003 request received by the Board 
in May 2003.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




